Citation Nr: 1810526	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for chronic insomnia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 2002 to December 2002, January 2003 to December 2004, September 2006 to November 2008, and January 2012 to July 2012 in the United States Army.  He was awarded the Combat Action Badge for several of his periods of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In December 2017, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The Board recognizes that in December 2016, the Veteran filed a timely notice of disagreement (NOD) with an October 2016 decision regarding payment of a debt.  However, as January 2017 correspondence indicates the RO responded to the NOD and is actively processing it, remand of this claim for the issuance of a statement of the case (SOC) is unnecessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claim.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).


FINDING OF FACT

Chronic insomnia is not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic insomnia are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 4.130, Diagnostic Codes (DCs) 9499-9410 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching the decision below, the Board considered the Veteran's claim and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

In the July 2012 rating decision on appeal, the RO granted service connection for chronic insomnia, and assigned a 30 percent rating under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, DCs 9499-9410, effective March 14, 2011.  

Once a veteran has been diagnosed with a service-connected psychiatric disability, VA reviews his medical history to determine how significantly the disorder has disrupted the veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluation assigned to the Veteran's disability, Global Assessment of Functioning  (GAF) scores will be discussed. 

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47. 

 A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.   

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.   

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207   (1994).

In a February 2010 VA treatment record, the Veteran reported problems with sleep, depression, anxiety, and memory.  A psychiatric assessment showed good insight, good judgment, an alert mood, and that the Veteran was oriented.

In an April 2011 VA treatment record, the Veteran was noted to be appropriately groomed.  Cognition was intact and there was no psychosis.  Mood, affect, and speech were normal.  The Veteran reported depression and social withdrawal.  He did not have a girlfriend and worked part-time.  He had trouble with insomnia.  The provider found he was not at significant risk for suicide or homicide.  Future treatment was not set up.  He was assigned a GAF score of 56.

On VA examination in July 2012, the Veteran was diagnosed with chronic insomnia.  He reported feeling down after not getting a good night of sleep.  He had tried various prescription medications to treat his insomnia.  He was single and preferred to be unattached.  On examination, his symptoms included chronic sleep impairment and mild memory loss, such as forgetting names, directions, or recent events.  He was capable of managing his financial affairs.  He had no suicidal or homicidal ideation.  

The examiner opined that the chronic insomnia was at least as likely as not related to his sleep problems during military service.  In selecting a "severity statement" to characterize the overall disability, the examiner found that while a mental condition had been formally diagnosed, the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  He was assigned a GAF score of 68.

In an August 2012 VA treatment record, the Veteran reported he did not have mental health issues and was neither suicidal nor homicidal.  He reported depression due to his insomnia.  A psychiatric assessment was not conducted.

In a January 2013 VA treatment record, the Veteran reported that his sleep was poor and erratic.  Some nights it took him hours to fall asleep, and other nights he fell asleep quickly.  He reported waking frequently during the night.  He reported not feeling fully awake during the day and that it was difficult to get out of bed.  He did not know how much sleep he got each night, but reported that he never felt rested.  He had difficulty concentrating and problems with motivation during the day.  His mood was negatively influenced and he procrastinated more when his sleep was worse.    His score on the Insomnia Severity Index indicated moderately severe insomnia.  His score on the Epworth Sleepiness Scale did not indicate excessive daytime sleepiness.  The Veteran reported that he had undergone a sleep study but did not have obstructive sleep apnea or restless legs syndrome.

A mental status assessment revealed he was casually and appropriately dressed.  He did not have hallucinations.  Mood was neutral and affect was restricted.  Fleeting suicidal ideation was reported but there was no intent or plan.  Speech was clear and spontaneous.  There were no thought abnormalities.  Concentration was not impaired.  Insight was fair.  The examiner noted he had been diagnosed with depression.  The Veteran was not in a relationship by choice and had no children.  He was unemployed but attending school.  The provider discussed treatment options for helping the insomnia.

On VA examination in September 2014, the Veteran reported that he lived alone near his parent's home.  He went to the gym daily and was looking for a job.  He got along with his mother and one of his sisters.  He was not dating.  He reported his insomnia caused impaired functioning, decreased concentration, and forgetfulness.  He had periods of the day when he zoned out and could not do much.  He avoided social contacts.  

On examination, his symptoms included chronic sleep impairment, mild memory loss, a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  He could manage his financial affairs.

The examiner diagnosed an insomnia disorder and stated it had not improved since the 2012 examination.  She stated that current work data was not available to assess his ability to function in a full-time civilian occupation, but it was her professional opinion that there would be occupational impairment to come degree.  The examiner selected the "severity statement" corresponding to a 30 percent rating, namely, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  

In a March 2016 VA treatment record, the veteran reported that he was not interested in mental health services, although he experienced anxiety and depression.  He had limited social support and isolated himself.  He denied thoughts of harming himself or another person.  On mental assessment, hygiene was good.  He was alert and oriented.  His mood was annoyed.  Speech and thought processes were normal.  

At the December 2017 hearing, the Veteran testified that his insomnia greatly interfered with his school studies and his job as it caused problems with concentration.  He reported memory problems such as forgetting people's names when trying to e-mail them, or forgetting to compete tasks.  He was not married, did not have children, and had a minimal relationship with his siblings.  He testified that he required a variety of medications to fall asleep and had daytime sleepiness.  He reported that he had a flattened affect, impairment of long and short term memory, impaired abstract thinking, and a lack of social relationships.

In considering the evidence under the laws and regulations as set forth above, the Board finds the preponderance of the evidence is against the claim for a rating higher than 30 percent.

Both VA examiners specifically selected the severity statement corresponding to a 30 percent rating at the exclusion of the severity statements corresponding to higher ratings.  Moreover, the symptoms attributed to the Veteran's psychiatric disorder by the July 2012 VA examiner fall squarely under the requirements for a 30 percent rating, and the GAF score he was assigned, 68, is not reflective of the degree of severity contemplated by a rating higher than 30 percent.

Additionally, many of the criteria contemplated by a 50 percent rating have not been shown.  The VA examiners and treating providers have not found circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, or impaired abstract thinking.

The Board has considered that the April 2011 VA provider assigned a GAF score of 56, however, this appears inconsistent with the symptoms identified on assessment, as well as with much of the overall medical record.  Additionally, the September 2014 VA examiner found a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  However, she also specifically stated, "difficulty with functioning remains best characterized as having occasional decrease in work efficiency but some normal routine behavior, self-care and conversation," and selected the overall severity statement corresponding to a 30 percent, and no higher, rating.  In light of the overall disability picture, shown on examinations and treatment records, and both VA examiner's assessments of the condition's severity, the Board does not find that these symptoms, or the 2011 GAF score, warrant a rating in excess of 30 percent.  The Board thus finds the overall symptomatology attributable to his insomnia most closely approximates the level of severity contemplated by a 30 percent rating.  

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran and pertinent records, considered his history, and set forth objective findings necessary for adjudication.  The Board has further considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the lay statements are not considered more persuasive than the objective medical findings which do not support a higher rating than that already assigned. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application.  


ORDER

An initial disability rating in excess of 30 percent for chronic insomnia is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


